DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
With respect to Applicant’s Arguments/Remarks and further Examiner analysis and consideration under 35 USC 101, Claims 1, 3-4, 8-13, 19-20 and 22-30 are pending. Claims 1, 9, 19, 20 and 25 are amended. Claims 2, 5-7, 14-18 and 21 are cancelled. Claims 26-30 are new. 
Reasons for Patent Eligibility under 35 USC 101
Examiner analyzed newly amended and additional claims in view of 101 analysis (PEG 2019 Guidance) and enumerated groupings of abstract ideas. Per 2019 PEG for 101 analysis, Examiner has determined that the claims have sufficiently incorporated additional elements to further incorporate the abstract idea into a practical application. In addition, Examiner’s analysis has determined that through the invention, the inaccuracies of determining financial assets has been reduced utilizing the additional elements in the claim (i.e. in at least the detailed and specific use of machine learning). Examiner analyzed the improvements by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification and that the claim reflects the asserted improvement. In said analysis, Examiner has concluded that there is an improvement to the technology and not just an improvement to the judicial exception. The amended claims further incorporate the machine learning aspect further than just merely using it as a tool. Thus the present invention is an improvement to the technology and the claims recite the improvement. Furthermore, under Step 2B of 101 analysis, the claims are eligible subject matter under 35 USC 101.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Orr (US 2007/0156555 A1) Systems, Methods And Programs For Determining Optimal Financial Structures And Risk Exposures
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623